COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


 THE STATE OF TEXAS,                           §
                                                            No. 08-11-00370-CR
           Appellant,                          §
                                                               Appeal from the
 v.                                            §
                                                          County Court at Law No. 7
 LIZZETH AGUIRRE,                              §
                                                          of El Paso County, Texas
           Appellee.                           §
                                                             (TC#20110C00200)
                                               §


                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

trial court’s order probating Appellee’s fine balance. We therefore vacate the trial court’s

November 14, 2011 order probating Appellee’s fine balance. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 20TH DAY OF NOVEMBER, 2013.


                                           GUADALUPE RIVERA, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.